
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3685
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To require the Secretary of Veterans
		  Affairs to include on the main page of the Internet website of the Department
		  of Veterans Affairs a hyperlink to the VetSuccess Internet website and to
		  publicize such Internet website.
	
	
		1.Promotion of the VetSuccess
			 Internet website
			(a)Inclusion of
			 hyperlinkNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall include on the main page of the Internet website of the
			 Department of Veterans Affairs a new hyperlink with a drop-down menu entitled
			 Veterans Employment. The drop-down menu shall include a direct
			 hyperlink to the VetSuccess Internet website, the USA Jobs Internet website,
			 the Job Central website, and any other appropriate employment Internet
			 websites, as determined by the Secretary, especially such websites that focus
			 on jobs for veterans.
			(b)Advertisement of
			 Internet websiteSubject to
			 the availability of appropriations for such purpose, the Secretary of Veterans
			 Affairs shall, in accordance with
			 section
			 532 of title 38, United States Code, purchase advertising in
			 national media outlets for the purpose of promoting awareness of the VetSuccess
			 Internet website to veterans.
			(c)Outreach to
			 veterans of Operation Iraqi Freedom and Operation Enduring
			 FreedomThe Secretary of Veterans Affairs shall conduct outreach
			 to veterans of Operation Iraqi Freedom and Operation Enduring Freedom to inform
			 such veterans of the VetSuccess Internet website.
			(d)VetSuccess
			 Internet website definedIn this section, the term
			 VetSuccess Internet website means www.vetsuccess.gov or any
			 successor Internet website maintained by the Department of Veterans
			 Affairs.
			
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk
		
	
